Per Curiam:

This was an action for a reconveyance of real property transferred by a deed which was alleged to be a mortgage, and also for an accounting. The question submitted to, and determined by, the court was whether an instrument executed and delivered by plaintiff to defendant was intended as an absolute conveyancé, or only as a mortgage to secure indebtedness. Much evidence bearing on the issue was introduced in which there were inconsistencies and some conflict, but, all together, it fairly tended to sustain the contention of the defendant, that there was a purchase and a conveyance of the land, based on a sufficient and agreed consideration. Only a general finding of the court was made, and the proof produced and in the record was sufficient to uphold the finding and the judgment.
The judgment is affirmed.